309 S.W.3d 811 (2010)
Clarence S. WILSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69254.
Missouri Court of Appeals, Western District.
February 2, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 30, 2010.
Application for Transfer Denied May 25, 2010.
Stephen M. Patton, Kansas City, MO, for appellant.
Shaun Mackelprang and Jayne T. Woods, Jefferson City, MO, for respondent.
Before ALOK AHUJA, P.J., JAMES M. SMART, JR., and LISA WHITE HARDWICK, JJ.
Prior report: 212 S.W.3d 196.

Order
PER CURIAM:
Clarence Wilson appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Determining that the motion court did not clearly err in denying the motion, we affirm the judgment. Rule 84.16(b).